Citation Nr: 1741340	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 10 percent disability rating for a right ankle disability.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In July 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's right ankle disability is manifested by chronic pain with x-ray evidence of mild degenerative changes, without compensable limitation of motion.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in February 2012 and January 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran is currently assigned a 10 percent rating under 5271-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the Veteran's right ankle has been partially described as traumatic arthritis (DC 5010), which has been rated on the basis of limitation of motion under DC 5271.

The normal range of motion for the ankle is from 45 degrees of plantar flexion to 20 degrees of dorsiflexion.  See 38 C.F.R. § 4.71, Plate II (2016).

Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent evaluation is merited for X ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, which rates impairment based on limitation of motion, a 10 percent rating will be assigned with evidence of moderate limitation of motion and a 20 percent rating will be assigned with evidence of marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5171.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA medical records reflect that the Veteran reported right ankle pain, with discomfort on movement, and the use of a Velcro brace.  See October and November 2011 VA treatment records.   

A February 2012 VA examination report reflects a diagnosis of right ankle strain.  The Veteran denied flare-ups.  Range of motion testing was normal bilaterally, with dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 45 degrees, with no evidence of painful motion.  The Veteran was able to perform repetitive use testing, with no additional loss function or range of motion.  There was no evidence of tenderness or pain on palpation and muscle strength was normal.  There was no evidence of joint instability, ankylosis, or malunion of the os calcis or astragalus, or of an astragalectomy.  The Veteran reported regular use of a cane.  However, the examiner found that the Veteran's right ankle disability did not impact his ability to work.  Imaging studies were noted to reveal degenerative or traumatic arthritis of the right ankle, with minimal osteoarthritic changes.  

At his February 2016 hearing, the Veteran reported that his right ankle was unstable and that he had to wear a brace to keep the ankle from rolling and causing additional or exacerbated injury.  He testified that the disability made it necessary for him to wear a brace and use a cane when walking and limited the length of time he could stand.

The Veteran was afforded a VA examination in January 2017.  The Veteran reported that his ankle was becoming weaker and that he had to wear a brace to prevent it from rolling outward.  The Veteran reported that if his ankle rolled, it would swell and bruise, and that he avoided walking barefoot, prolonged walking, and skiing.  The Veteran denied having flare-ups but that his ankle disability limited his mobility.  Range of motion testing was normal bilaterally, with dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 45 degrees.  No pain was found on examination.  There was no evidence of pain in weight-bearing and non-weight bearing in active and passive motion, no localized tenderness or pain on palpation, and no evidence crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examination was performed immediately after repetitive use over time, but the examiner was unable to provide an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability as it would be mere speculation on the part of the examiner, but the examiner noted that there was no change in range of motion after repetitive use testing.  Muscle strength testing was normal and there was no evidence of ankylosis or instability.  The examiner noted that the Veteran's gait was normal, as was inversion and eversion, but that the Veteran used a brace regularly due to reported ankle pain and for support.  The examiner found that the Veteran's condition did not limit his ability to perform occupational tasks.  The examiner further noted that no additional diagnostic testing was completed as the Veteran's claimed right ankle disability had been stable with no additional injury or trauma.  Due to a lack of clinical indication, the examiner found that obtaining additional radiographic testing would unnecessarily expose the Veteran to radiation and the associated risks.  However, based on the Veteran's statements and physical examination, the examiner found that the 2012 x-rays accurately reflected the Veteran's current condition.

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the January 2017 examination is the only examination that tested for all factors set forth in Correia.  However, a remand to obtain a retrospective opinion as to the previous examination on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what active and passive motion, in weight-bearing and nonweight-bearing, were in 2012.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The 2012 VA examination contains range of motion studies and therefore the pertinent information allowing VA to analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on all the above evidence, the Board finds that a higher disability rating is not warranted for the right ankle disability for any period on appeal.

The above evidence reflects that during the claim period, the Veteran's right ankle disability has been manifested by subjective reports of pain and instability and the use of a brace and cane.  X-rays revealed mild osteoarthritic changes but there was no objective evidence of ankylosis or deformity.  Range of motion studies were normal, with no objective evidence of pain on active and passive motion, in weight-bearing and nonweight-bearing.  These ranges of knee motion take into account any additional loss of motion during flare-ups or after repetitive use and they warrant no more than a 10 percent rating under DC 5271.  Furthermore, as x-ray evidence does not reflect involvement of two or more major joints or two or more minor joint groups, a higher evaluation of 20 percent is not warranted for traumatic arthritis under DC 5003. 

To the extent that the Veteran would argue that his functional loss (other than painful motion) would warrant a separate rating, the Board finds that his functional loss is already contemplated under the assignment of a diagnostic code that contemplates a joint disability.  38 C.F.R. § 4.45 notes that joint disabilities cause functional impairment that may include: less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy from disuse.  The Board notes that each diagnostic code for a joint disability specifically contemplates these types of functional loss, which are factored into the assigned disability ratings for the joint disability.  Here, the Board finds that the functional impairments of the Veteran's knees have been contemplated by the Veteran's assigned diagnostic.  See 38 C.F.R. §§ 4.14, 4.40. 4.45 (2016).

The Board finds that the Veteran's right ankle symptoms have not been shown to be so disabling to actually or effectively result in marked limitation of motion, which is the requirement for a 20 percent rating for limitation of ankle range of motion under DC 5271.  Hence, a rating in excess of 10 percent for a right ankle disability is not warranted at any time on appeal.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5271.

The Board has also considered whether a separate or higher rating is warranted under 38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  However, the Veteran is not entitled to a rating under these codes as there is no evidence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy at any time during the claim period.  

In adjudicating a claim the Board has assessed the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as giving way of the right ankle.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when the Veteran's account of his symptomatology is viewed collectively with the other medical evidence of record, the resulting disability picture is consistent with the assigned ratings.  That is, the Board finds that the lack of any objective or physical evidence of instability throughout the appeal period is not consistent with a separate rating for instability under an analogous diagnostic code.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is "the responsibility of the trier of fact fairly to... weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.").

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim for an increased rating.  There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative have raised any other issues regarding his right ankle disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a disability rating in excess of 10 percent for a service-connected right ankle disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


